Citation Nr: 1309422	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-22 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right disability, claimed as secondary to service-connected left knee disability.  

2.  Entitlement to service connection for loose bowel syndrome, to include as secondary to service-connected disability.  

3.  Entitlement to an increased initial rating for gastritis, currently rated 10 percent.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, November 2009, and September 2010 decisions of the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA).  The January 2009 decision granted service connection for gastritis and assigned an initial 10 percent disability rating.  The Veteran appealed the initial rating assigned.  The November 2009 decision denied service connection for a right knee disability.  The September 2010 decision denied service connection for loose bowel syndrome.  

The Veteran also has appeals concerning claims for increased ratings for a left knee disability, a skin disability, and asbestosis; service connection for a psychiatric disability; and entitlement to a total disability rating based upon individual unemployability.  A separate decision will be issued on those issues.   

The appeal concerning the initial rating for gastritis is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  The Veteran has right knee pain that has not resulted in a diagnosed disability.  Even if he had a right knee disability, it was not shown in service or to be due to any event, disease, or injury in service, and is not shown to be due to or aggravated by a service-connected left knee disability.  

2.  Loose bowel syndrome was not shown in service of for many years following service discharge and is not due to or aggravated by service-connected gastritis or medication used to treat service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1116, 1137, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

2.  The criteria for service connection for loose bowel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1116, 1137, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has alleged prejudice with respect to notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Board finds that VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in August 2009 and April 2010 of the criteria for establishing service connection and secondary service connection, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if the claims are granted.  The letters accordingly addressed all notice elements and preceded the adjudication of the claims.  Nothing more was required.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial).

The Board also finds that VA's has satisfied its duties to assist the Veteran in the development of his claims.  His service medical records and VA medical records have been obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The Veteran supplied his Social Security Administration (SSA) disability determination decision.  However, SSA informed VA that it has no records used in making that determination.  The Veteran has been advised of that fact.  There is no indication in the record that additional evidence relevant to the issues decided in this decision is available and not part of the claims file.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  The Veteran underwent VA examinations in September 2009 and June 2010 in connection with the claim for service connection for a right knee disability.  He underwent a VA examination in June 2010 in connection with the claim for service connection for a bowel disability.  Collectively, the examinations are considered adequate to adjudicate the claims.  Therefore, the Board finds that VA has met the duty to assist.

Service connection for a Right Knee Disability

The Veteran contends that a current right knee disability is due to his service-connected left knee disability.  In particular, he alleges that pain from his left knee disability causes a right knee disability.  He makes no allegation that any right knee disability was incurred during his active duty service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The in-service incurrence and a nexus to service may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating (1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Whether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

Although the Veteran does not assert that a current right knee disability was incurred in service, the Board has nevertheless reviewed the service medical records for evidence of symptoms or a diagnosis of a right knee condition.  The service medical records are silent for any right knee findings.  In addition, there is no evidence of right knee arthritis in the first year following service discharge and the first objective medical evidence of a right knee condition was not until many years following service discharge.  No medical professional has suggested any association between any current right knee disability and service.  Therefore, the Board finds that the preponderance of the evidence is against a claim for service connection on a direct basis or as a chronic condition manifesting within one year of service discharge.  

The Board also finds that the criteria for secondary service connection have not been met.  The evidence shows that the Veteran is service-connected for residuals of a left knee torn medial meniscus, rated 10 percent disabling.  However, the preponderance of the evidence is against a finding that he has a diagnosed right knee disability.  Rather, VA outpatient treatment records do not include findings of any right knee disability.  VA examination reports only reference reports of right knee pain.  VA joint examinations in September 2008, September 2009, and June 2010 did not include findings of any right knee disability.  His range of motion of the right leg did not reveal any limitations in flexion or extension.  X-ray examinations in September 2009 and May 2012 were described as normal.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Even if the Veteran were found to have a current right knee disability, the weight of the evidence remains against the claim.  During a VA examination in September 2008, he was observed walking normally outside the examination room, but once inside the room, he walked with a limp.  In addition, medical findings documented at that examination did not suggest any relationship between the service-connected left knee disability and any right knee disability.  For example, he did not have any left knee functional limitation other than slight instability and difficulty squatting.  Moreover, the VA examiner in September 2009 opined that it was less likely than not that the right knee "has any connection whatever" to the left knee.  The examiner reasoned that the subjective complaints did not reflect the objective findings and that his symptoms were "in no way" related to the left knee.  Rather, the examiner attributed current complaints to aging.  There is no medical opinion evidence to the contrary.  

The Board has considered the Veteran's lay opinion that there is a relationship between the service-connected left knee disability and a right knee condition.  However, he was observed to not accurately present his condition upon physical examination and therefore his contents lack credibility before the Board.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Loose Bowel Syndrome

The Veteran contends that he has loose bowel syndrome that is either secondary to service-connected gastritis or medication used to treat the gastritis.  In a January 2010 VA treatment record, the Veteran reported that he had irritable bowel syndrome that was directly related to stomach problems.  He also alleged that he had taken 800 milligram Motrin for 30 years and that the medication had caused stomach and bowel problems.  He does not contend that the disability was incurred during active duty service.   

The Board has reviewed the record but finds that the preponderance of the evidence is against the claim.  There is no probative evidence which suggests that a current loose bowel syndrome disability had its onset in service.  The service medical records do not show findings of any chronic bowel disability.  Rather, the first objective medical of a chronic bowel condition is not until many years following service discharge.  Therefore, the Board finds that service connection on a direct basis is not warranted.  

The Board also reviewed the record for evidence of an association between a chronic bowel disability and service-connected gastritis or medication used to treat service-connected disability.  The Board finds that the June 2010 VA examination opinion constitutes the most probative evidence addressing the claim.  The examiner noted that gastritis was not a medically recognized cause of loose bowel syndrome.  In addition, the examiner stated that there was no relationship between the Veteran's loose bowel syndrome and the gastritis.  The Board accepts that opinion as addressing the questions of causality and aggravation.  In addition, the examiner reviewed the Veteran's medication history and found no relationship between the medications used to treat gastritis and loose bowel syndrome.  The examiner reasoned that the medications tended to affect the upper gastrointestinal tract and not the lower gastrointestinal tract.  

The Board has considered the Veteran's lay opinion but does not find it persuasive.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran can describe symptoms of loose bowel syndrome, he does not have the expertise to link any bowel disorder to service-connected gastritis or to prescribed medications used to treat service-connected disability.  Therefore, his opinion is not afforded significant probative weight because it is not competent evidence as to the questions of diagnosis and etiology.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability, claimed as secondary to a service-connected left knee disability, is denied.  

Service connection for loose bowel syndrome is denied.  


REMAND

Regarding the claim for an increased initial rating for gastritis, the RO most recently addressed that issue in a May 2010 supplemental statement of the case.  Since the issuance of the May 2010 supplemental statement of the case, numerous VA outpatient treatment records have been associated with the claims file.  Some of those records pertain to the service-connected gastritis disability.   

VA regulations mandate that the AOJ must issue a supplemental statement of the case if the AOJ receives additional pertinent evidence after the most recent supplemental statement of the case is issued but before certifying the appeal to the Board.  38 C.F.R. § 19.31 (2012).  Regulations further mandate that the AOJ is required to issue a supplemental statement of the case pursuant to a remand of the Board, unless one of the following two exceptions applies:  (1) the only purpose of the remand is to assemble records previously considered by the AOJ; or (2) the Board specifies in the remand that a supplemental statement of the case is not required.  38 C.F.R. § 19.31(c) (2012).  

Here, while the AOJ issued a statement of the case with respect to the claim for service connection for a heart disability, it did not issue a supplemental statement of the case addressing the other issues on appeal.  Therefore, in order to afford the Veteran due process required by regulation, the claim must be remanded for readjudication and the issuance of a supplemental statement of the case.  

Accordingly, this matter is REMANDED for the following action:

Readjudicate the claim for an increased initial rating for gastritis, to include all evidence received since the most recent supplemental statement of the case.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


